
	
		I
		111th CONGRESS
		2d Session
		H. R. 4518
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny a
		  deduction for image advertising expenses for any trade or business the gross
		  receipts of which exceed $100 million.
	
	
		1.Denial of deduction for
			 certain advertising
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Denial of
				deduction for certain advertising
						(a)In
				generalIn the case of a
				person who is not a qualified small business, no deduction shall be allowed
				under this chapter for any amount paid or incurred for advertising anything
				other than a service or product.
						(b)Qualified small
				businessFor purposes of this section, the term qualified
				small business means any person engaged in a trade or business the gross
				receipts of which for the preceding taxable year did not exceed
				$100,000,000.
						(c)Common
				controlAll members of the
				same controlled group of corporations (within the meaning of section 52(a)) and
				all persons under common control (within the meaning of section 52(b)) shall be
				treated as 1 person for purposes of this section.
						. 
			(b)Clerical
			 AmendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of such Code is amended by adding at the end thereof the following
			 new item:
				
					
						Sec. 280I. Denial of deduction for certain
				advertising
				expenses.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act in taxable years ending after such date.
			
